DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the majority of the abstract is an almost word for word repeat of claim 1, including the formatting and indentation of that claim.  The abstract is also not set forth in a single paragraph.  Applicant is reminded about the proper content, language, and format for a patent abstract below.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 14 and 16 are objected to because of the following informalities: 
For claim 14, in line 3 of the claim, the word "semi-conductor" should be amended to read "semiconductor". 
For claim 16, in line 2 of the claim, the phrase “for acquiring an interferometric signal” should be amended to read “for acquiring the interferometric signal”.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A device for acquiring an interferometric signal at a plurality of points . . .” in claim 15.
“A module for processing acquired interferometric signals . . .” in claims 15-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a plurality of points, and the claim also recites called measurement points, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8 recites the limitation "characterized in that the comparison comprises . . ." in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 currently depends on claim 5.  However, claim 5, and the claims that claim 5 depend from, fail to set forth any comparison.  What comparison is being referred to here?  The examiner notes that claim 7 first sets forth a comparing step, and it appears that claim 8 would be better dependent on claim 7 as a result.  For purposes of examination below, claim 8 will be treated as if it depends from claim 7.
The term “fresh” in claim 9 is a relative term which renders the claim indefinite. The term “fresh” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While the specification appears to set forth how a “fresh” reference interferometric signal can be calculated, multiple options are given for how a “fresh” reference interferometric signal can be determines (see page 7 of the specification).  Because there is no one set “fresh” reference interferometric signal defined by the specification, the claim is considered indefinite, because there is no set standard for ascertaining what makes a reference interferometric signal a “fresh” signal.
	As for claim 14, the claim recites that the method is implemented with an object of the semiconductor substrate type.  Here, the addition of the word “type” to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP 2173.05(b) and Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
	Claims 2-7 and 10-13 are rejected by virtue of their dependence on at least claim 1, thereby containing all the limitations of the claim on which they depend.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation a plurality of points, and the claim also recites called measurement points, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 	Claim 16 is rejected by virtue of its dependence on claim 15, thereby containing all the limitations of the claim on which it depends.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites a method for measuring a surface of an object.  This method comprises acquiring an interferometric signal at a plurality of points of the surface in a field of view; and for at least one measuring point, attributing the acquired interferometric signal to a class of interferometric signals from a plurality of classes, each class being associated with a reference interferometric signal representative of a typical structure; and analyzing the interferometric signal in order to derive therefrom an item of information on the structure at the measurement point as a function of its class.  Claim 15 recites a corresponding system, where the system comprises a device for acquiring an interferometric signal at a plurality of points of the surface in a field of view; and a module for processing acquired interferometric signals that attributes the acquired interferometric signal to a class of interferometric signals from a plurality of classes, each class being associated with a reference interferometric signal representative of a typical structure; and analyzes the interferometric signal in order to derive therefrom an item of information on the structure at the measurement point as a function of its class.
As can be seen from the above description, the claimed invention acquires an interferometric signal, and then attributes the acquired interferometric signal to a class of interferometric signals, each class being associated with a reference interferometric signal, and then analyzes the interferometric signal in order to derive information about the structure at the measurement point as a function of its class.  The essence of the claimed invention, therefore, is broadly acquiring an interferometric signal, comparing that signal to a reference interferometric signal, and using that comparison to determine information about the structure.  As a result of the broadest reasonable interpretation of the claimed invention, the limitations drawn to comparing an interferometric signal to a reference interferometric signal, and using that comparison to determine information about the structure amount to a mental process that could be practically performed in the human mind.  Such a process is considered an abstract idea in view of, for example, CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ 2d 1690, 1695 (Fed. Cir. 2011), as the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper” to be an abstract idea.
This judicial exception is not integrated into a practical application because, while the claimed invention recites “using low coherence optical interferometry” in the preamble of both claims, the judicial exception is not applied in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Here, all that is claimed is “acquiring an interferometric signal at a plurality of points” (claim 1), and “a device for acquiring an interferometric signal at a plurality of points” (claim 15).  There are no specific steps claimed as to how the interferometric signal is acquired at a plurality of points in claim 1, only that the signal is acquired.  And in claim 15, there are no specific structural details claimed for the device that acquires the interferometric signal; any interferometer can perform that acquisition.  “A device for acquiring an interferometric signal” is only a general recitation of structure, and any device that is capable of acquiring an interferometric signal is not a particular machine for meeting the practical application standard.  The machine is too generally claimed, the machine does not implement the steps of the judicial exception (it merely collets the data used in the judicial exception), and it only nominally contributes to the judicial exception as a result.  See MPEP 2106.05(b).  Without any meaningfully claimed limitations, such as specific limitations as to how the interferometric signal is acquired, or structural limitations of the device for acquiring the interferometric signal, it is not possible for the claimed abstract idea to be integrated into a judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as set forth above regarding not being integrated into a practical application, and also because the module for processing the acquired interferometric signals as found in claim 15 is not significantly more than the judicial exception.  First, regarding the interferometer, because the interferometer is not claimed with sufficient specificity, the claims do not recite significantly more than the judicial exception because the judicial exception fails to be applied with, or by use of, a particular machine as per MPEP 2106.05(b).  Such an interferometer also does not contribute an inventive concept, as such acquisition of an interferometric signal is a well-understood, routine, and conventional activity (see Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018)) as evidenced by the interferometers disclosed in Figures 3 and 4 of WO 2004/079294 by De Groot et al.  Next, regarding the processing module (seen as computer 19 in Fig. 3 of the instant application), claims can still recite a mental process even if they are claimed as being performed on a computer, particularly when the mental process is performed on a generic computer.  The courts have held that a mental process that is performed on a generic computer is considered to be an abstract idea as per Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018).  Additionally, even if the claimed abstract idea is performed on a special purpose computer, it has also been held that using a computer as a tool to perform a mental process is not significantly more than the judicial exception when the steps of the process are recited at a high level of generality and merely used computers as a tool to perform the process.  See Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ 2d 1649 (Fed. Cir. 2018).
As a result, claims 1 and 15 are rejected under 35 US C101 as being directed to an abstract idea without significantly more.
The dependent claims are rejected as being directed to an abstract idea without significantly more for the following reasons:
As for claims 2-9, these claims only set forth a further limitation of the abstract idea, as they further limit the attributing step found in claim 1.
	As for claims 10-12, these claims only set forth a further limitation of the abstract idea, as they further limit the analyzing step found in claim 1.
	As for claim 13, while the claim sets forth a further limitation of the acquisition of the interferometric signal, such a recitation does not set forth enough additional information to integrate the abstract idea into a practical application.  The claim merely states that the acquisition step is carried out by measuring an interferometric signal for each pixel of a sensor performing a full-field measurement.  This recitation fails to provide specific limitations as to how the interferometric signal is acquired, merely that the measurement is a full-field measurement.  Imaging interferometers such as the one shown in Fig. 3 of the instant application are known to perform full-field measurements (see also Figs. 3 and 4 of De Groot as cited above).
	As for claim 14, the claim recites what kind of object is being measured.  However, defining the object that is being measured does not integrate the judicial exception into a practical application, and it does not provide significantly more than the judicial exception.
	As for claim 16, while the claim recites that the device for acquiring an interferometric signal comprises a full-field interferometric sensor, this recitation does not set forth enough additional information to integrate the abstract idea into a practical application.  The claim merely states what the device is in a very general manner.  This recitation fails to provide specific limitations as to the construction of the interferometric sensor, simply that the device is an interferometric sensor.  Imaging interferometers such as the one shown in Fig. 3 of the instant application are known to perform full-field measurements (see also Figs. 3 and 4 of De Groot as cited above).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Groot et al (WO 2004/079294).
Regarding claim 1, De Groot (Figs. 1-4) discloses a method for measuring a surface of an object 112 comprising at least one structure (see page 20, lines 15-26, for instance) using low coherence optical interferometry (light source 201 in Fig. 4 is a low coherence light source as per page 19, line 9, which can be used in the interferometer of Fig. 3 as per page 19, lines 16-17, while the device in Fig. 3 is a Linnik interferometer as per page 16, line 19), the method comprising acquiring an interferometric signal at a plurality of points, called measurement points, of said surface in a field of view (see page 17, lines 1-22 – specifically see lines 5-7, which state, “Other portions of the illumination light ultimately illuminate other points on the test sample and reference mirror, which are then imaged onto corresponding points on the detector”); for at least one measurement point, attributing the acquired interferometric signal to a class of interferometric signals from a plurality of classes, each class being associated with a reference interferometric signal representative of a typical structure (see claim 1 – “comparing information derivable from a scanning interferometry signal for a first surface position of a test object to information corresponding to multiple models of the test object, wherein the multiple models are parameterized by a series of characteristics for the test object”); and analyzing the interferometric signal in order to derive therefrom an item of information on the structure at the measurement point, as a function of its class (see claims 1 and 4 of De Groot).
As for claim 2, De Groot discloses that attributing the interferometric signal to a class comprises a step of initialization of classes (see the setup steps of user input: known surface type(s), model surface(s), and generate theoretical FDA results library in Fig. 1/generate theoretical signal library in Fig. 2, along with page 12, line 22 – page 13, line 7, for example).
As for claim 3, De Groot discloses that the initialization of classes comprises supplying a list of classes (see page 12, lines 24-25 – “these spectra may for example cover a range of possible thin film thicknesses, surface materials, and surface textures”, which are seen as a list of classes).
As for claim 4, De Groot discloses that supplying a list of classes comprises that the list of classes may be determined based on measurements of interferometric signals on a reference surface having known structures or may be determined by prior knowledge of structures present on the surface of the object (see page 12, line 30 – page 13, line 4, which sets forth both options).
As for claims 7-8, De Groot discloses that the step of attributing the interferometric signal to a class comprises comparing the acquired interferometric signal with the reference interferometric signal, with that comparison comprising determining a distance between the acquired interferometric signal and the reference interferometric signal (see De Groot abstract, along with page 13, lines 8-31, with the comparison of the interference signal to library searches and models being seen as comparing the interferometric signal with a reference interferometric signal, with the distance between the interferograms being seen as the “best match” found on lines 26-29 of page 13).
As for claim 9, De Groot discloses that the step of attributing the interferometric signal to a class comprises an iteration of associating the interferometric signal with a class; for each class, determining a fresh interferometric signal from the interferometric signals attributed to this class, in which the iteration is continued until a predetermined convergence criterion is satisfied (see page 14, lines 9-14 – “In some cases, the library search and data collection can be performed iteratively to further improve the results. Specifically, the library search can be refined on a pixel-by-pixel or regional basis, by the creation of refined libraries relevant to the local surface type. For example, if it is found that the surface has a thin film of approximately 1 micron during a preliminary library search, then the computer may generate a fine-grain library of example values close to 1 micron to further refine the search”).  
As for claim 10, De Groot discloses that the step of analyzing the interferometric signal comprises an identification of a structure or of a property of a structure as a function of the class of the interferometric signal (see page 14, line 23 – page 15, line 6, which states, among other things, “the surface may comprise a combination of thin film and a solid metal, in which case the library may include both surface structure types and automatically identify the film or the solid metal by a match to the corresponding frequency-domain spectra”). 
As for claim 13, De Groot discloses that the acquisition step is carried out by measuring an interferometric signal for each pixel of a sensor performing a full-field measurement, where each pixel of the field of view of the sensor corresponds to a measurement point (see page 17, lines 1-22 – specifically see lines 5-7, which state, “Other portions of the illumination light ultimately illuminate other points on the test sample and reference mirror, which are then imaged onto corresponding points on the detector”).
As for claim 14, De Groot discloses that the method can be implemented with an object that is a semiconductor (see page 1, the first paragraph of the background).
Regarding claim 15, De Groot (Figs. 1-4) discloses a system for measuring using low coherence optical interferometry (light source 201 in Fig. 4 is a low coherence light source as per page 19, line 9, which can be used in the interferometer of Fig. 3 as per page 19, lines 16-17, while the device in Fig. 3 is a Linnik interferometer as per page 16, line 19) for measuring a surface of an object 112 comprising at least one structure (see page 20, lines 15-26, for instance), the system comprising a device (all of Fig. 3) for acquiring an interferometric signal at a plurality of points, called measurement points, of said surface in a field of view (see page 17, lines 1-22 – specifically see lines 5-7, which state, “Other portions of the illumination light ultimately illuminate other points on the test sample and reference mirror, which are then imaged onto corresponding points on the detector”); and a module 128 for processing acquired interferometric signals, configured in order to attribute the acquired interferometric signal to a class of interferometric signals from a plurality of classes, each class being associated with a reference interferometric signal representative of a typical structure (see claim 1 – “comparing information derivable from a scanning interferometry signal for a first surface position of a test object to information corresponding to multiple models of the test object, wherein the multiple models are parameterized by a series of characteristics for the test object”); and carry out an analysis of the interferometric signal in order to derive therefrom an item of information on the structure at the measurement point, as a function of its class (see claims 1 and 4 of De Groot).
As for claim 16, De Groot discloses that the device for acquiring an interferometric signal comprises a full-field interferometric sensor (a Linnik interferometer, as shown in Fig. 3, is a full-field interferometric sensor; see also lines 5-7 of page 17 as quoted above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over De Groot et al (WO 2004/079294) in view of De Lega (WO 2009/012207).
As for claims 5-6, De Groot discloses the claimed invention as set forth above regarding claim 2, but fails to disclose that the initialization of classes step comprises distributing the acquired interferometric signals according to homogenous regions of the field of view, where the regions are homogeneous according to a predefined criterion, and determining classes from the interferometric signals in the homogenous regions (claim 5), where a determinization of the homogenous regions is performed by utilizing an intensity, a reflectance, or a spectral reflectance of the interferometric signals (claim 6).
De Lega, in a method for generating model signals for interferometry, discloses distributing the acquired interferometric signals according to homogenous regions of the field of view, where the regions are homogeneous according to a predefined criterion (see page 37, lines 14-18 – “Alternatively, other types of processing of the topography interference data can yield information about areas on the object surface having similar optical properties.  For instance, the mean interferometry signal intensity provides a means of estimating object reflectivity and its variations across the surface”), and determining classes from the interferometric signals in said homogenous regions (see page 37, line 28 – page 38, line 2), where the determination of the homogenous regions is performed utilizing an intensity of the interferometric signals (see lines 16-18 of page 37 for claim 6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to initialize the classes in De Groot according to homogenous regions of the field of view as taught by De Lega, the motivation being that such a process allows for deducing the height of the surface of the object without artifacts that are linked to the complex structure being measured (see page 38, lines 3-18 of De Lega).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over De Groot et al (WO 2004/079294) in view of Arieli et al (WO 2005/086590).
As for claims 11-12, De Groot discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the step of analyzing the interferometric signal comprises determining the thickness of one or more transparent layers by applying a spectral reflectance model depending on the class of the interferometric signal (claim 11), or that the step of analyzing the interferometric signal comprises determining a height of the surface at the measurement point by taking account of a phase shift factor of said interferometric signal depending on its class (claim 12).
Arieli, in a method that uses white-light interferometry for topography measurements, discloses an algorithm for the processing of the interference patterns detected.  This includes, for claim 11, using existing models, determining the thickness of layers at each pixel from known data regarding the thickness and refractive index of the materials at each pixel and the calculated spectral reflectance at each pixel (see page 24-page 25, step C. shown therein), and for claim 12, determining a height of the surface at the measurement point by taking account of a phase shift factor of said interferometric signal depending on its class (see page 25, steps. D-F).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the thickness of transparent layers by applying a spectral reflectance model and determining a height of a surface at the measurement point by taking account of a phase shift factor in the method of De Groot as taught by Arieli, the motivation being that the algorithms taught by Arieli allows for correct calculation of the surface topography due to the removal of any added phase change due to multiple reflections of light off the object being measured (see the last paragraph of page 23).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 7,522,288 to De Groot discloses the compensation of systematic effects in low coherence interferometry; and WO 2017/178306 to Boulanger et al. discloses a system and method for optically measuring a face of an object using an interferometer, where the surfaces form a stair or trench on the object (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 22, 2022